
	

113 SRES 391 ATS: Designating Jean M. Manning as Chief Counsel for Employment Emeritus of the United States Senate.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 391
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Reid (for himself, Mr. McConnell, Mr. Durbin, and Mr. Hatch) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating Jean M. Manning as Chief Counsel for Employment Emeritus of the United States Senate.
	
	
		Whereas Jean M. Manning will retire from the United States Senate after having served with
			 distinction as the Senate’s first Chief Counsel for Employment from 1993
			 to 2014;Whereas Jean M. Manning has dedicated her Senate service to providing legal representation, legal
			 advice and legal training to all senators and their management staff with
			 respect to all matters arising under the Government Employee Rights Act of
			 1991, and the Congressional Accountability Act of 1995;Whereas Jean M. Manning has represented Senate offices with distinction before the federal courts;Whereas Jean M. Manning has upheld the high standards and traditions of the Senate with abiding
			 devotion and has performed her Senate duties in an impartial, professional
			 manner; andWhereas Jean M. Manning has earned the respect, affection and esteem of the United States Senate:
			 Now, therefore, be it
		
	
		That, upon her retirement on March 19, 2014, as a token of the appreciation of the Senate for her
			 long and faithful service, Jean M. Manning is hereby designated as Chief
			 Counsel for Employment Emeritus of the United States Senate.
		
